HAND DELIVERED
Honorable Wanda Northcutt State Representative State Capitol Building Little Rock, AR 72201
Dear Representative Northcutt:
You have requested an official Opinion concerning whether proposed House Bill 1758 would require a simple majority vote of the House of Representatives or a three-fourths vote as is required in Amendment Nineteen, 2 to the Arkansas Constitution, also found in Art. 5, 37 and 38.
Please find attached a response which we recently forwarded to Representative Bob Teague concerning the Arkansas Tobacco Products Act and an amendment thereto which would have subjected cigarette papers to an excise tax.
The same analysis used for Representative Teague's response is appropriate here.  Amendment Nineteen, 2 provides that:
   None of the rates for . . . excise . . . taxes, now levied shall be increased by the General Assembly except after the approval of the qualified electors voting thereon at an election, or in case of an emergency, by the votes of three-fourths of the members elected to each house of the General Assembly.  (Emphasis added).
Amendment Nineteen was adopted by the people of Arkansas in 1935.  This Office has consistently opined that rates of the enumerated kinds of taxes in Amendment Nineteen could not be increased except upon a three-fourths vote concerning articles or property that were taxed at the time of adoption of the Amendment in 1935.
House Bill 1758 represents what would be a new tax on a product that was not subject to the excise tax in 1935; namely, snuff.
Therefore, my research indicates that in order to pass House Bill 1758, one would need a simple majority vote in both Houses of the General Assembly.
The foregoing opinion, which I hereby approve, was prepared by Special Counsel to the Attorney General R.B. Friedlander.